Title: Abigail Adams to John Adams, 26 March 1777
From: Adams, Abigail
To: Adams, John


     
      
       March 26 1777
      
     
     I this morning Received yours of March 7 favourd by Dr. Jackson. I rejoice to hear you are so comfortable. Col. Palmer informd me a Sunday that he is going to morrow as far as the Jersies being one of a Committe sent by our assembly to know of the General what proportion of Continental Troops will be allowed to this State; and does not know but he shall be obligd to proceed as far as Philadelphia. I venture to write by Him as he will take good care of a Letter tho he should not go farther than the Jersies.—I fear you will think me neglegent in not writing oftner, but till lately I dare not trust the post office, have sent wholy by private Hands. This Letter is but the sixth that I have wrote since you left me, tho I have to acknowledg the Receipt of 20 from you.
     We have no news this way except that Manly saild this Morning.—I believe you will not find it difficult to procure Money since you have offerd 6 per cent. I was mentioning the other day to a certain Gentleman in this Town that Congress had agreed to give that, an unusual pleasure lighted up his Countanance immediately, and he instantly replied, they shall have all mine immediately, I only waited for that. You know the Character so perfectly well, that the Speach needs no comment.
     You mention my purchaseing a Ticket. I am determined to do it if I find my self able, after having paid the Rate bill, which tis said will amount to near 30 pounds, so that I must be very parsimonious. I met with the Misfortune of loosing a Cow upon the Ice this winter, Ruggles by name, and having to make her place good purchased an other which cost me 5 pound’s.—You know I have ever made it a Rule not to involve an absent Friend in debt.
     I have at last Let the House in Queen Street to a Good Tenant at £22 per annum, when he gets in, but a very odd affair happend after it was engaged to him. I advertised the House in Gill’s paper, and supposing any person would chuse to see it, before they engaged it, desired him to Let them know where the key was to be found. Accordingly Mr. Willis the printer applied to me for the House and I Let it to him. Upon his return to Boston and applying to Mr. G—ll for the key he found the famous Dr. W—ship had taken it and would not deliver it to him, tho He let him know that he had hired the House of me, and this same Genious had the Confidence to remove his family into the House without either writing to me or applying to me in any shape whatever, and then upon the other insisting upon having the House, he wrote to Let me know that he had moved in and would pay his Rent Quarterly, and that he supposed Mr. G—ll had the Letting of the House, which was absolutely falce for Mr. G—ll never gave him any leave, and had no right to. In Reply to him I let him know that I had Let the House to Mr. W——s, that I could do nothing about it, that I had nothing more to do with it than with any other House in Town. He and Mr. W——s must settle the matter between themselves. In this Time Mr. W——s had taken advice upon it and was determind to prosecute him; tis near a Month since they have been disputing the Matter, and the Dr. finding Mr. W——s determind has promised if he will not put him to farther Trouble to remove in about a week.
     If you should have an opportunity pray purchase me a Box of Dr. Ryans Wafers for worms, and send them. Tommy is much troubled with them, has lost most all his flesh, you would scarcly know him.
     Tis now 26 of March and exceeding cold tho the snow is all gone.
     Pray what is become of the Farmer—has he sunk into forgetfullness. We can not learn any thing about him. Poor General Lee how does he fare?
     
      Adieu—Yours.
     
    